[Cite as Wilson Court 2, L.L.C. v. Suarez, 2020-Ohio-5075.]


                                        COURT OF APPEALS
                                     MORROW COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT



WILSON COURT 2, LLC                                           JUDGES:
                                                              Hon. John W. Wise, P. J.
        Plaintiff-Appellee                                    Hon. Craig R. Baldwin, J.
                                                              Hon. Earle E. Wise, Jr., J.
-vs-
                                                              Case No. 2020 CA 0004
JOSHUA SUAREZ, et al.

        Defendants-Appellants                                 OPINION




CHARACTER OF PROCEEDING:                               Criminal Appeal from the Court of Common
                                                       Pleas, Case No. 2019CV00052


JUDGMENT:                                              Affirmed



DATE OF JUDGMENT ENTRY:                                October 26, 2020



APPEARANCES:

For Plaintiff-Appellee                                 For Defendants-Appellants

ERIC J. WITTENBERG                                     JAMES R. HAVENS
COOK, SLADOJE & WITTENBERG                             ADAM M. SCHWARTZ
5131 Post Road, Suite 100                              WESLEY W. GILLILAND
Dublin, Ohio 43017                                     HAVENS LIMITED
                                                       141 East Town Street
MICHAEL C. COHAN                                       Suite 200
ERIC J. WEISS                                          Columbus, Ohio 43215
CAVITCH, FAMILO & DURKIN
1300 East Ninth Street, 20th Floor
Cleveland, Ohio 44114
Morrow County, Case No. 2020 CA 0004                                                      2


Wise, John, P. J.

       {¶1}   Appellants Joshua Suarez, Jasmine Plummer, and Lindsay Bertrand appeal

the January 31, 2020, decision of the Court of Common Pleas, Morrow County, denying

their motion for summary judgment on Appellee Wilson Court 2, LLC’s forcible entry and

detainer action.

                          STATEMENT OF THE FACTS AND CASE

       {¶2}   The relevant facts leading to this appeal are as follows.

       {¶3}   On October 23, 2018, Plaintiff-Appellee Wilson Court 2, LLC purchased the

subject property located at 7456 County Road 183, Fredericktown, Ohio, 43019, from

Joshua Fichtelman for $50,000.00.

       {¶4}   Joshua Fichtelman had previously purchased the subject property on

October 20, 2016, for $35,000.00.

       {¶5}   Defendants-Appellants Joshua Suarez, Jasmine Plummer, and Lindsay

Bertrand lived with Joshua Fichtelman at the subject property and made improvements

from 10/20/2016 to 10/23/2018, when it was sold.

       {¶6}   Defendants-Appellants     assert   that   Joshua   Fichtelman    made     oral

representations to them that they would have an ownership interest in the subject

property. There was no agreement in writing between Defendants-Appellants and Joshua

Fichtelman.

       {¶7}   Defendants-Appellants did not appear in the chain of title for the subject

property as having an interest in it prior to the time that Wilson Court 2, LLC purchased it

on 10/23/2018.
Morrow County, Case No. 2020 CA 0004                                                      3


         {¶8}   On December 14, 2018, Plaintiff-Appellee Wilson Court 2, LLC filed a

Forcible Entry and Detainer action against Defendants-Appellants, Joshua Suarez,

Jasmine Plummer and Lindsey Bertrand in the Morrow County Municipal Court

         {¶9}   On December 28, 2018, Defendants-Appellants filed an Answer and

Counterclaim, asserting that they have an equitable interest in the subject real estate in

their Counterclaim.

         {¶10} On January 28, 2019, by agreement of the parties, the case was transferred

to the Morrow County Court of Common Pleas.

         {¶11} Plaintiff-Appellee replied to the Counterclaim and also filed a Motion for

Judgment on the Pleadings. Defendants-Appellants timely responded, and a reply was

filed.

         {¶12} On May 2, 2019, the trial court granted the judgment in favor of Plaintiff-

Appellee on Defendants-Appellants’ Counterclaim sounding in quiet title.

         {¶13} Defendants-Appellants then filed a pro se Notice of Appeal of the trial

court’s May 2, 2019, Judgment Entry.

         {¶14} Plaintiff-Appellee filed two different Motions to Dismiss: one on the grounds

that the Notice of Appeal was not timely filed, and the other on the grounds that the May

2, 2019, Judgment Entry is not a final, appealable order.

         {¶15} This Court dismissed the appeal as being untimely filed, and the case was

remanded to the trial court for the eviction hearing.

         {¶16} On November 19, 2019, Defendants-Appellants filed a motion for summary

judgment seeking dismissal of Plaintiff-Appellee’s eviction action.
Morrow County, Case No. 2020 CA 0004                                                       4


       {¶17} On January 31, 2020, after full briefing, the trial court denied said Motion for

Summary Judgment, finding that the doctrine of res judicata barred the motion, and that

even if it did not, Defendants-Appellants were not entitled to an entry of summary

judgment in their favor as a matter of law.

       {¶18} On February 20, 2020, the trial court conducted a hearing on the Forcible

Entry and Detainer action. All parties appeared, and after granting a Motion in Limine filed

by Plaintiff-Appellee to prevent the introduction of testimony regarding any alleged

ownership interest in the property by Defendants-Appellants, the trial court found that

Plaintiff-Appellee holds the lawful title and right of possession to said property, and found

that Defendants-Appellants were wrongfully detaining said property. The trial court then

granted the eviction.

       {¶19} Defendants-Appellants now appeal the trial court’s January 31, 2020,

decision denying their motion for summary judgment.

       {¶20} The writ of restitution for the premises was stayed when Defendants-

Appellants posted a supersedeas bond.

       {¶21} Defendants-Appellants raise the following sole Assignment of Error:

                                   ASSIGNMENT OF ERROR

       {¶22} “I. THE TRIAL COURT IMPROPERLY DENIED DEFENDANTS SUMMARY

JUDGMENT ON PLAINTIFF’S EVICTION CLAIM.”

                                                 I.

       {¶23} In their sole Assignment of Error, Appellants contend the trial court erred in

denying them summary judgment on Appellee’s eviction action. We disagree.
Morrow County, Case No. 2020 CA 0004                                                   5


       {¶24} In its January 31, 2020, Judgment Entry, the trial court found that

Appellants’ motion for summary judgment was barred by the doctrine of res judicata as

the trial court had previously made a finding in its May 2, 2019, Judgment Entry that

Appellants did not have an equitable interest in the subject real estate.

       {¶25} The doctrine of res judicata provides that a final judgment rendered on the

merits by a court of competent jurisdiction is a complete bar to any subsequent action on

the same claim between the same parties or those in privity with them. State ex rel.

Jackson v. Ambrose, 151 Ohio St.3d 536, 2017-Ohio-8784, 90 N.E.3d 922, ¶ 13.

       {¶26} Here, the arguments raised in Appellants’ motion for summary judgment

were considered and determined by the trial court when it granted Appellee’s Motion for

Judgment on the Pleadings and dismissed Appellants’ Counterclaim, therein finding that

Appellants did not have an equitable interest in the subject real estate.

       {¶27} “The principle of res judicata bars a subsequent action between the same

parties, based upon the same cause of action, and renders the judgment in the earlier

action conclusive as to all germane matters that were or could have been raised in the

first action.” Byler v. Hartville Action, Inc., 5th Dist. Stark No. 1994CA00081,

1994WL530817, citing State ex rel. Ohio Service Co. v. Mahoning Valley Sanitary District,

169 Ohio St. 31, 157 N.E.2d 116 (1959) paragraph one of the syllabus.
Morrow County, Case No. 2020 CA 0004                                                 6


       {¶28} Appellants’ sole Assignment of Error is therefore overruled.

       {¶29} For the reasons stated in the foregoing opinion, the judgment of the Court

of Common Pleas, Morrow County, Ohio, is hereby affirmed.


By: Wise, John, P. J.

Baldwin, J., and

Wise, Earle, J., concur.



JWW/kw 10/20